DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/818,856, filed 3/13/2020.
Response to Amendment
Amendment received 05/06/2022 has been entered.  Claims 1-5 are pending in the application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-060149, filed on 03/27/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
It is unclear whether the separator and the insulating member are the same object or different objects entirely.  Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20140002959 A1) and further in view of Ueda (CN 107615523 A); refer to enclosed translation for citations)

Regarding claim 1,

Ando teaches a lithium-ion capacitor (Fig. 1A, 1) comprising:
A positive electrode ([0025], “positive electrode”);
including a positive-electrode current collector ([0025], “positive electrode current collector”);
including a conductive material and a positive-electrode active material layer formed on the positive- electrode current collector ([0025], “positive electrode active material layer formed on a positive electrode current collector”)
A negative electrode ([0025], “a negative electrode with a negative electrode active material layer formed on a negative electrode current collector”);
A plurality of through holes for allowing the first main surface to communicate with the second main surface ([0028] “through holes”).  It is the examiners position that any thru-hole allowing passage therefore also allows communication between encompassing surfaces.  
The term “not covered by an insulating member” is interpreted to mean “not in contact with an insulating member” as the uncoated region depicted in the present invention (Fig. 6, 130b) is encircled by the separators (Fig. 6, 151, 152).  
A separator that insulates the positive electrode from the negative electrode [0092] and an uncoated region that is not covered by an insulating member [0092].
However, Ando does not teach the negative electrode with variations in thickness.  The claimed elements of the hybrid battery/capacitor taught by Ando overlap substantially with the secondary battery taught by Ueda, who teaches an electrode structure with benefits not limited secondary batteries.  Ueda teaches an electrochemical device (Fig. 1A, 1) comprising:
a first negative-electrode active material layer (Fig. 1B, 3; [034]);
and a second negative-electrode active material layer (Fig. 1B, 3; [034]);
and a negative-electrode current collector including a first main surface on which the first negative-electrode active material layer is formed (Fig. 1B, 11; [034], “both surfaces”);
a second main surface including a coating region in which the second negative- electrode active material layer is formed (Fig. 1B, 11; [034], “both surfaces”);  
a non-coating region in which the second negative- electrode active material layer is not formed (Fig. 1B, 11);
a second electrode active material layer (Fig. 2B, 10; [031]) including a first portion (Fig. 2B, 10a) having a first thickness ([031], “thick portion”) and a second portion being located between the first portion and the non-coating region (Fig. 2B, 10b, 9; [032]).  Ueda teaches that having a thick and thin portion allows for better a discharge pressure during continuous coating of active material slurry when using a die, reducing deterioration of the battery quality [005] [031].  While Ueda fails to teach the portions thereof for a negative electrode, it would be obvious to one of ordinary skill in the art to apply a structure that reduces thickness of a positive electrode to a negative electrode as being no more “than the predictable use of prior-art elements according to their established functions.” MPEP 2141.  
Ueda teaches having a second thickness smaller than the first thickness (Fig. 2B, 10b; [032], “thin portion”);
the non-coating region (Fig. 2B, 9) being connected to the metal lithium (Fig. 2B, 10; [022], [035]);
a separator that insulates the positive electrode from the negative electrode (Fig. 1B, 4; [015]);
and an electrolyte solution (Fig. 1B, 5; [015]) in which the positive electrode the negative electrode, and the separator are immersed ([015], “the electrode stack is accommodated together with electrolyte”).
Both Ueda and Ando use a die to apply active material slurry during fabrication (Ando, [0087]; Ueda, Fig. 10, Abstract), allowing for patterned and layered electrode structures, thus the references inform on each other regardless of how later processing steps may diverge them (e.g. wound vs. stacked).  Due to the stepped structure of the electrode in Ueda, the combination with the insulating member of Ando (which does not adhere to the steps like the insulating member in Ueda) would result in a structure where the second portion, which cuts under the level of the outer electrode (see elements above), is not in contact with the insulating member. It would be obvious to one of ordinary skill in the art to combine the electrochemical device and separator overlap taught by Ando with the multi-layer electrode structure taught by Ueda in order improve discharge pressure and reduce deterioration of the battery quality.
Regarding claim 2, 
Modified Ando teaches the lithium-ion capacitor according to claim 1 (see elements of claim 1 above), wherein Ueda teaches a thin portion is less than a thick portion [010], such that a third thickness that is the sum of a thickness of the second portion, a thickness of the negative-electrode current collector, and a “third thickness” is less than 100% of a “fourth thickness” (see elements of claim 1, see annotated Fig. 2B, solid and dashed arrows; [010], [031]).  Less than 100% overlaps with the claimed range of 80%-95%, therefore it would be obvious to one of ordinary skill in the art to have a third thickness that is the sum of a thickness of the second portion, a thickness of the negative-electrode current collector, and a thickness of the first negative-electrode active material layer is 80% or more and 95% or less of a fourth thickness that is the sum of a thickness of the first portion, a thickness of the negative-electrode current collector, and a thickness of the first negative- electrode active material layer. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” MPEP 2144.05.
    PNG
    media_image1.png
    700
    980
    media_image1.png
    Greyscale

Regarding claim 3,
Modified Ando teaches the lithium-ion capacitor according to claim 1 (see elements of claim 1 above), wherein the first negative-electrode active material layer and the second negative- electrode active material (Ueda, see elements of claim 1 above) include a material obtained by mixing a negative- electrode active material, conductive assistant, and a binder resin (Ando, [0055]). 
Regarding claim 4,
Ando teaches the lithium-ion capacitor of claim 1 (see elements of claim 1 above), wherein the positive electrode and the negative electrode are laminated with the separator interposed between the positive electrode and the negative electrode and are wound.  ([0077], “in which the positive electrode and the negative electrode are laminated or wound with a separator interposed therebetween… to provide a reduced resistance and longer service life”).  
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Regarding claim 1,
 Applicant amended claim 1 to state that the second portion is not covered with an insulating member.  The examiner interprets “covered with” to mean “in contact with” for reasons stated above.  The updated rejection cites Ando teaching the insulating member only overlaps with the coated portions but does not overlap with the uncoated portions [0092], such that the combination with Ueda meets newly added limitation.  The applicant argues that Ueda teaches away from eliminating the insulating member.  This is not persuasive because the eliminating the insulating member entirely from the combination would cause the battery to short, which is the primary reason Ueda is teaches keeping it.  Using the insulating member as taught in Ando does not conflict with the teachings of Ueda.  In fact, using a separator under the reasoning Ueda teaches, to prevent the positive and negative electrodes from touching and shorting, is also seen in the instant application (Fig. 4, 152).    
Also, the applicant argues that if the insulating member were not disposed on 10b, there would be no purpose for the thin active material layer.  Ueda teaches the stepped electrode structure for both wound and stacked structures, while the embodiments largely depict stacked structures, so therein lies further reason to accommodate this structure for a wound battery, by, for example, combining with the structure of Ando which also provides the benefit of through holes.  Given the demonstrated desire to reduce pressure during processing with patterned slurry electrode structures, a skilled artisan would have been motivated to combine the essential functionality of the stepped electrode structure with the wound lithium-ion capacitor including the through holes taught by Ando.  
The applicant also argues that a separator prevents uniform distribution of lithium ions; however, this is not persuasive because the inclusion of a separator does not necessarily prevent homogenous pre-dopant distribution as the separator can be implemented after the pre-dopant is impregnated into the electrode.  Moreover, the result of a homogenous lithium distribution is not required given the other motivations to combine discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728